Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/RU2018/050057 05/24/2018, which claims benefit of the foreign application RUSSIAN FEDERATION 2017118351 05/26/2017.
2.	Claims 12-22 are pending in the application.  
Claim Rejections - 35 USC § 112
 3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


		             	3.1        Claims 12-14, 16-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
				                     112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
		           enablement of  the instant “cathepsin S inhibitor, cannabinoid receptor type 1 agonist, 
            tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 
            antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R 
            antagonist, serotonin receptor 5-HT2B antagonist and NB-kB signaling pathway 
            inhibitor”, “adduct”,  and “the inhibitor, agonist or antagonist of claim 12” without 
           limitation (i.e., no  named  compounds or moiety).  The specification does not enable
            any person skilled in the art to which it  pertains, or  with which it is most nearly 
            connected, to make   the  invention  commensurate in scope with the claim.  
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a compound/composition and their method of use comprising a “cathepsin S inhibitor, cannabinoid receptor type 1 agonist, 
            tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 
            antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R 
            antagonist, serotonin receptor 5-HT2B antagonist and NB-kB signaling pathway 	 
             inhibitor”, “adduct”,  and “the inhibitor, agonist or antagonist of claim 12” without 
             limitation (i.e., no named compounds or moiety), see claims 12-14, 16-19 and 21. 
The state of the prior art and the predictability or Iack thereof in the art


The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the compound of the formula on page 5 of the specification.  There are no working examples present for ““cathepsin S inhibitor, cannabinoid receptor type 1 agonist, 
            tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 
            antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R 
            antagonist, serotonin receptor 5-HT2B antagonist and NB-kB signaling pathway 	 	
             inhibitor”, “adduct”,  and “the inhibitor, agonist or antagonist of claim 12”  without 
             limitation (i.e., no named compounds or moiety) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “cathepsin S inhibitor, cannabinoid receptor type 1 agonist, tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R  antagonist, serotonin receptor 5-HT2B antagonist and NB-kB signaling pathway  inhibitor”, “adduct” and “the inhibitor, agonist or antagonist of claim 12” without limitation (i.e., no named compounds or moiety).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 

The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “an active substance” are prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “an active substance”.
As a result necessitating one of skill to perform an exhaustive search for which “anti-bloating agent”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compositions/compounds in regards to the “anti-bloating agent” without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a

Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the “cathepsin S inhibitor, cannabinoid receptor type 1 agonist, tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R  antagonist, serotonin receptor 5-HT2B antagonist and NB-kB signaling pathway  inhibitor”, “adduct”,  and “the inhibitor, agonist or antagonist of claim 12” supported by specification into claims 12-14, 16-19 and 21  would obviate the rejection.
3.2	  Claims 13-14, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating or prevention disorder” without limitation (i.e., no named disorder or disease), see claims 13-14, 16-18 and 20. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,

3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 13-14, 16-18 and 20 is drawn to compositions and methods of use using the compounds  for treating or preventing “a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 

It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treat or prevent a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disorder or disease). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating or preventing “a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a disorder associated with the activity of cathepsin S”  is prevented or treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a disorder associated with the activity of cathepsin S”  without limitation (i.e., no named disease or disorder). The “preventing or treating a disorder associated with the activity of cathepsin 

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is a number of disease or disorder, see page 5 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a disorder associated with the activity of cathepsin S” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide 
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a

	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claims 13-14, 16-18 and 20 and incorporation of named diseases of “a disorder associated with the activity of cathepsin S”  supported by the specification (i.e., see claim 15) into claims 13-14, 16-17 and 20 respectively would obviate the rejection. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	    Claims 12-22 are rejected under 35 U.S.C. 103(a) as being obvious over Nebolsin et 
al. US 8,309,766.
	Applicants claim a cathepsin S inhibitor, cannabinoid receptor type 1 agonist, tachykinin receptor type 1 and 2 antagonist, prokineticin receptor type 1 and 2 antagonist, bradykinin receptor type 1 antagonist, melanocortin receptor MC4R 

    PNG
    media_image1.png
    294
    639
    media_image1.png
    Greyscale
, or adduct, hydrate or solvate thereof, see claim 12.  Dependent claims 13-22  further limit the scope of composition, i.e., the treated disease or disorder is psoriasis, colitis or irritable bowel syndrome, processes of making compositions in claims 13-20 and additional therapeutic agent in claims 21-22.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Nebolsin et al. ‘766 discloses a compound/composition of formula (I), i.e.,

    PNG
    media_image2.png
    110
    330
    media_image2.png
    Greyscale
, wherein R1 is 
    PNG
    media_image3.png
    68
    116
    media_image3.png
    Greyscale
and R% is hydroxyl, R3 is –COOR6 and R6 is 
    PNG
    media_image4.png
    85
    153
    media_image4.png
    Greyscale
and R7 is hydrogen, see column 43-44.  A specific compound p-hydroxyphenylacetylphenylalanine methyl ester has been exemplified, see claim 8 in column 46 or see compound XXVII in Table 1 in column 11.
Nebolsin et al. compound/composition is used for treating inflammatory disease (i.e., psoriasis, colitis or irritable bowel syndrome), see claim 3 in column 44.  Additional therapeutic agent analgetics can be combined with Nebolsin et al. compound/ 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Nebolsin et al. ‘766 is that the instant claims are silent on the scope of cathepsin S inhibitors.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 12-22 prima facie obvious because one would be motivated to employ the compounds/compositions, processes of making and methods of use of Nebolsin et al. ‘766 to obtain instant invention.  
The motivation to make the claimed compounds/compositions and methods of use derived from the known compounds/compositions of Nebolsin et al. ‘766 would possess similar activity to that which is claimed in the reference.    
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claim 12 is rejected under the judicially created doctrine of   obviousness- type 
double patenting as being unpatentable over claims 1, 3 and 8 of Nebolsin et al. US 
 8,309,766. Although the conflicting claims are not identical, they are not patentably 
distinct from each other and reasons are as follows.
	Applicants  claim a Applicants  claim a extended release disulfiram injectable composition comprising from 50 mg to 800 mg disulfiram and water sufficient for suspension of the disulfiram, carboxymethylcellulose sodium of from about 25 mg to about 50 mg, and having a pH of from 5.0 to 7.5,  see claim 1.  The instant compositions further comprise a steroidal anti-inflammatory agent.
	Nebolsin et al. ‘766 discloses a compound/composition of formula (I), i.e.,

    PNG
    media_image2.png
    110
    330
    media_image2.png
    Greyscale
, wherein R1 is 
    PNG
    media_image3.png
    68
    116
    media_image3.png
    Greyscale
and R% is hydroxyl, R3 is –COOR6 and R6 is 
    PNG
    media_image4.png
    85
    153
    media_image4.png
    Greyscale
and R7 is hydrogen, see claim 1 in column 
The difference between instant claims and Nebolsin et al. ‘766 is that the instant claim is silent on the scope of cathepsin S inhibitors.
One having ordinary skill in the art would find the claim 12 prima facie obvious because one would be motivated to employ the compounds/compositions of Nebolsin et al. ‘766 to obtain instant invention.  
The motivation to make the claimed compounds/compositions derived from the known compounds/compositions of Nebolsin et al. ‘766 would possess similar activity to that which is claimed in the reference.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



September 14, 2021